DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The following claim limitations are not detailed in the specification: “the first resource request is indicative of a service type” in claim 1 and “the resource request indicative of a service type” in claims 15 and 20.  Paragraph 64 provides support for the request but not any information in the request indicative of a service type.  Paragraph 65 states that a service credential may be generated based on client parameters that include a “permitted” service type(s) but there is not disclosure of how these client parameters are related to the initial service request at step 302.  The independent claims cover subject matter that is not supported by the specification.
The facilities mentioned in claim 4 are not disclosed by the applicant.  There is no support or disclosure of what it means to adjust an amount of resources into an amount of facilities.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The applicant claims the following limitations.
Written Description Issue #1
Claim 1 features the following:
when the initial amount of re-allocated cloud resources does not exceed the procured amount, granting the resource request by sending a first service credential to the first client computing device, wherein the first service credential is indicative of an identification of the first client computing device; and subsequently providing cloud services to the first client computing device by a presentation of the first service credential.

Claim 15 features the following:
when the initial amount of cloud resources does not exceed the procured amount, granting the resource request by sending a first service credential to the first client computing device; and subsequently providing cloud services to the first client computing device by a presentation of the first service credential.

The applicant did not disclose duplicate steps of “sending a first service credential” and “providing cloud services” “by a presentation of the first service credential”.  Instead the applicant disclosed that at step 303 a service credential is provided and then when the service credential is received back, the cloud services may be provided.  See paragraphs 63-66. The applicant’s claim is inconsistent with the disclosure because the entity which sends the first service credential is not disclosed as subsequently providing cloud service by presentation.  It is the requester that presents the credential not the entity that provides the cloud service.  The applicant’s wording presents a scenario that is not supported by the disclosure. 

Written Description Issue #2
Claims 1 and 15 feature the following limitation:
subsequently providing cloud services to the first client computing device by a presentation of the first service credential.

Claim 2 features the following limitation:
 in response to the validating the first service credential, when the first service credential is deemed valid and the first requested amount does not exceed the initial amount, obtaining the first requested amount of re-allocated cloud resources from the at least one cloud service provider.

Claim 16 features the following limitation:
when the first service credential is deemed valid and the requested amount does not exceed the initial amount, obtaining the requested amount of re-allocated cloud resources from the at least one cloud service provider.

The applicant did not disclose a step of “obtaining the first requested amount of re-allocated resources from the at least one cloud service provider” as being separate from “providing cloud services to the first client computing device”.  Instead the “obtaining” in claims 2 and 16 is actually disclosed as part of the provision of cloud services claimed in claims 1 and 15.  The obtaining step in claims 2 and 16 should be presented as further limiting the providing step in claims 1 and 15 and not as a separate distinct limitation.

Written Description Issue #3
Claims 10 and 18 feature the following limitations:
when the first subletting request is approved, sending a second service credential to the second client computing device; 
subsequently providing cloud services to the second client computing device by a presentation of the second service credential.


The applicant did not disclose duplicate steps of “sending a second service credential” and “providing cloud services” “by a presentation of the second service credential”.  Instead the applicant disclosed a service credential is provided and then when the service credential is received back, the cloud services may be provided.  See paragraphs 90-93. The applicant’s claim is inconsistent with the disclosure because the entity which sends the second service credential is not disclosed as subsequently providing cloud service by presentation.  It is the requester that presents the credential not the entity that provides the cloud service.  The applicant’s wording presents a scenario that is not supported by the disclosure. 

Written Description Issue #4
Claim 13 features the following limitations:
sending a third service credential to the third client computing device; 
subsequently providing cloud services to the third client computing device by a presentation of the third service credential.

The applicant did not disclose duplicate steps of “sending a third service credential” and “providing cloud services” “by a presentation of the third service credential”.  Instead the applicant disclosed a service credential is provided and then when the service credential is received back, the cloud services may be provided.  See paragraphs 90-93. The applicant’s claim is inconsistent with the disclosure because the entity which sends the third service credential is not disclosed as subsequently providing cloud service by presentation.  It is the requester that presents the credential not the entity that provides the cloud service.  The applicant’s wording presents a scenario that is not supported by the disclosure. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  claim 1 covers the platform receiving a first resource request indicative of a service type and initial amount of “re-allocated” resources.  In order to have re-allocated resources, resources must be allocated and then subsequently re-allocated.  The applicant has not defined these steps.
Claim 1 recites the limitation "the cloud computing services" in the wherein clause related to receiving a first resource request.  There is insufficient antecedent basis for this limitation in the claim.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “transparent” in claim 1 is used by the claim to mean “a user does not need explicit information about a cloud service provider supporting a cloud service” while the accepted meaning is “easy to perceive or detect.” The term is indefinite because the specification does not clearly redefine the term.  Because the applicant’s usage of transparent appears to contradict the known definition of the term, it is not clear what the applicant is trying to cover.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 4 mentions adjusting an initial amount “to obtain an available amount of re-allocated cloud facilities”.  It is not clear, in the second limitation of claim 5, how the second requested amount of resources can be compared to an amount of cloud facilities.
Claim 6 recites the limitation "the identification of the first computing device".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 mentions a first client computing device but not any particular identification regarding it.
The term “internal” in claim 8 is a relative term which renders the claim indefinite. The term “internal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim does not define what internal is in relation to so it is impossible to determine what would be internal and what would be external.

Claims 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the applicant claims a request to sublet a first specified amount of re-allocated resources to a second client.  In order to have re-allocated resources, resources must be allocated and then subsequently re-allocated.  The applicant has not defined these steps.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  claim 20 covers a service request that includes the first service credential and is indicative of a requested amount of re-allocated cloud resources.  In order to have re-allocated resources, resources must be allocated and then subsequently re-allocated.  The applicant has not defined these steps.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2014/0020071 by Jannelli et al.
As to claim 1, Jannelli teaches a computing platform, comprising: at least one processor (paragraph 22); a cloud services (paragraph 23 SaaS) interface communicatively coupled to the at least one processor with at least one cloud service provider (resource server 102); a client interface coupled to the at least one processor with at least one client computing device (clients in Figure 1); and at least one memory device storing computer-readable instructions that, when executed by the at least one processor (paragraph 22), cause the computing platform to perform: obtaining a procured amount of cloud resources that are available from the at least one cloud service provider (paragraphs 23 and 24, the SaaS operating on the cloud server is “obtained” otherwise it would not exist); receiving, from a first client computing device through the client interface, a first resource request for cloud computing resources, wherein: the first resource request is indicative of a service type (paragraph 30, the workspace identifier) and an initial amount of re-allocated cloud resources; the cloud computing services span at least one cloud service provider (paragraph 24, server 102); and the at least one cloud service provider is transparent to the first client computing device (Figure 1); when the initial amount of re-allocated cloud resources does not exceed the procured amount, granting the resource request by sending a first service credential to the first client computing device, wherein the first service credential is indicative of an identification of the first client computing device (paragraph 32, the guest credentials are always assigned, including in the situation when the initial amount does not exceed the procured amount.); and subsequently providing cloud services to the first client computing device by a presentation of the first service credential (paragraph 34).

As to claim 15 Jannelli teaches a method for providing cloud resources through a control point, the method comprising: procuring a procured amount of cloud resources that are available from at least one cloud service provider (paragraphs 23 and 24, the SaaS operating on the cloud server is “procured” otherwise it would not exist); receiving, by the control point from a first client computing device, a resource request for cloud computing resources, wherein the resource request is indicative of a service type (paragraph 30, the workspace identifier) and an initial amount of cloud resources (paragraph 31, duration); when the initial amount of cloud resources does not exceed the procured amount, granting the resource request by sending a first service credential to the first client computing device (paragraph 32, the guest credentials are always assigned, including in the situation when the initial amount does not exceed the procured amount.); and subsequently providing cloud services to the first client computing device by a presentation of the first service credential (paragraph 34).

Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2015/0067171 by Yum et al.
As to claim 1, Yum teaches a computing platform (Cloud Service Brokering System 102 in Figure 1), comprising: at least one processor (ref. no. 1004); a cloud services interface communicatively coupled to the at least one processor with at least one cloud service provider (interface facility 202 in Figure 2 and ref. no. 108 in Figure 1); a client interface coupled to the at least one processor with at least one client computing device (interface facility 202 in Figure 2 and ref. no. 110 in Figure 1); and at least one memory device (ref. no. 1006) storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to perform: obtaining a procured amount of cloud resources that are available from the at least one cloud service provider (ref. no. 902 in Figure 9 and paragraph 28); receiving, from a first client computing device through the client interface, a first resource request for cloud computing resources (ref. no. 904 in Figure 9), wherein: the first resource request is indicative of a service type and an initial amount of re-allocated cloud resources (paragraph 31); the cloud computing services span at least one cloud service provider (Figure 1, Cloud Computing Systems 104); and the at least one cloud service provider is transparent to the first client computing device (Figure 1 seems to meet the applicant’s disclosed “transparency” which is not actually the opposite of transparency); when the initial amount of re-allocated cloud resources does not exceed the procured amount (paragraph 42), granting the resource request by sending a first service credential to the first client computing device, wherein the first service credential is indicative of an identification of the first client computing device (ref. no. 910, the private customer network uses the credentials discussed in paragraph 160); and subsequently providing cloud services to the first client computing device by a presentation of the first service credential (paragraph 245).

As to claim 15, Yum teaches a method for providing cloud resources through a control point (Cloud Service Brokering System 102 in Figure 1), the method comprising: procuring a procured amount of cloud resources that are available from at least one cloud service provider (ref. no. 902 in Figure 9 and paragraph 28); receiving, by the control point from a first client computing device, a resource request for cloud computing resources (ref. no. 904 in Figure 9), wherein the resource request is indicative of a service type and an initial amount of cloud resources (paragraph 31); when the initial amount of cloud resources does not exceed the procured amount (paragraph 42), granting the resource request by sending a first service credential to the first client computing device (ref. no. 910, the private customer network uses the credentials discussed in paragraph 160); and subsequently providing cloud services to the first client computing device by a presentation of the first service credential (paragraph 245).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0067171 by Yum et al. in view of U.S. Patent Number 9,239,996 by Moorthi  et al.
As to claim 20, Yum teaches one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform cause the computing platform (Cloud Service Brokering System 102 in Figure 1) to: procure a procured amount of cloud resources that are available from first and second cloud service providers (ref. no. 902 in Figure 9 and paragraph 28); receive a resource request for cloud computing resources from a first client computing device (ref. no. 904 in Figure 9), wherein the resource request is indicative of a service type and an initial amount of cloud resources (paragraph 31); when the initial amount of cloud resources does not exceed the procured amount (paragraph 42), grant the resource request by sending a first service credential to the first client computing device (ref. no. 910, the private customer network uses the credentials discussed in paragraph 160); receive a service request from the first client computing device, wherein the service request includes the first service credential (paragraph 245, user logs into provide network using credential discussed in paragraph 160); and when the first service credential is deemed valid, obtain the requested cloud resources from the first and second cloud service providers (paragraph 245, private network allows for access to cloud resources); however Yum does not teach that the service request includes an amount of re-allocated cloud resources 
Moorthi teaches a computer platform to: receive a service request from the first client computing device, wherein the service request includes the first service credential (Figure 14, customer has logged in) and is indicative of a requested amount of re-allocated cloud resources (ref. no. 1301 in Figure 13); and when the first service credential is deemed valid (Figure 14, customer logs in successfully) and the requested amount does not exceed the initial amount (steps 2304 and 2306 in Figure 23), obtain the requested amount of re-allocated cloud resources from the first and second cloud service providers (ref. no. 2510 in Figure 25).
It would have been obvious to one of ordinary skill in the cloud brokering art at the time of the applicant’s filing to combine the teachings of Yum regarding the creation of cloud credentials to service requests for brokered cloud services with the teachings of Moorthi regarding managing particular requests for brokered cloud services because Yum does not detail the interaction with the private network after access is created and Moorthi provides scenario of what such access could look like in a similar architecture.
As to claims 2 and 16, they are rejected for the same reasoning as claim 20.
As to claims 3 and 17, see Figure 11 in Moorthi.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0067171 by Yum et al. in view of U.S. Patent Number 9,239,996 by Moorthi  et al. in further view of U.S. Patent Application Publication Number 2018/0145923 by Chen et al.
As to claims 4 and 5, Yum teaches procuring resources by a cloud broker however Yum does not teach assigning amounts and adjusting available resources.
Chen teaches the subject matter of claims 4 and 5 (see paragraphs 46 and 52).
It would have been obvious to one of ordinary skill in the cloud brokering art at the time of the applicant’s filing to combine the teachings of Yum regarding managing service requests for brokered cloud services with the teachings of Chen regarding managing reserved resources in cloud brokers because Yum allows for the clouds to be shared with other users.


Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0067171 by Yum et al. in view of U.S. Patent Application Publication Number 2016/0330177 by Singleton et al.
As to claims 6 and 7, Yum teaches credentials for access to a private network however Yum does not teach the subject matter of claims 6 and 7.
Singleton shows encrypting a first service credential based on an identification of a client device and generating a first service credential through a hashing function, wherein the data is representative of at least one parameter associated with a resource request (paragraph 9 and 10 and Figure 8).
It would have been obvious to one of ordinary skill in the cloud brokering art at the time of the applicant’s filing to combine the teachings of Yum regarding the creation of cloud credentials to service requests for brokered cloud services with the teachings of Singleton regarding credential creation because such techniques would provide additional security to the private network of Yum.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0067171 by Yum et al. in view of U.S. Patent Application Publication Number 2018/0145923 by Chen et al.
As to claims 8 and 9, Yum teaches procuring resources by a cloud broker however Yum does not teach assigning internal amounts and adjusting available resources.
Chen teaches the subject matter of claims 8 and 9 (see paragraphs 46 and 52).
It would have been obvious to one of ordinary skill in the cloud brokering art at the time of the applicant’s filing to combine the teachings of Yum regarding managing service requests for brokered cloud services with the teachings of Chen regarding managing reserved resources in cloud brokers because Yum allows for the clouds to be shared with other users.


Allowable Subject Matter
Claims 10-14, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest that a first client device, as claimed in the independent claims would be able to perform a subletting request that causes the platform to perform the claimed steps.  The Yum reference in paragraphs 187-189 suggests that a customer could be associated with multiple accounts to access the private network however there is no suggestion to receive a subletting request that requests an amount of cloud resources for second client device and then providing a credential while also adjust the amount available to the first device.  At most, Yum teaches that access to the private network would be shared and the resources would not be split in the manner claimed.  The prior art did not suggest this feature in the context of claim 1.  The applicant must address the 112 rejections regarding the meaning of “re-allocated”.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/               Primary Examiner, Art Unit 2442